           Case 1:19-cr-00135-VEC Document 30 Filed 09/17/20 Page 1 of 1
                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                    DATE FILED: 09/17/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :         19-CR-135 (VEC)
                 -against-                                      :
                                                                :             ORDER
                                                                :
 ORLANDO PERALTA,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 14, 2020, the Government filed on the docket its response to

Defendant’s motion for compassionate release, indicating it had sent its response by mail to

Defendant at USP Canaan (Dkt. 28); and

        WHEREAS on September 15, 2020, the Court received a letter from Defendant Orlando

Peralta informing the Court that he had not yet received the Government’s response (Dkt. 29);

        IT IS HEREBY ORDERED that the Clerk of Court is respectfully requested to mail a

copy of the Government’s response at Dkt. 28 to Mr. Peralta at the two following addresses:

        Orlando Peralta, Reg. 86222-054, USP Canaan, P.O. Box 300, Waymart, PA 18472;

        Orlando Peralta, Reg. 86222-054, USP Canaan, U.S. Penitentiary, Smart

Communications, P.O. Box 30, Pinellas Park, FL 33781.

        IT IS FURTHER ORDERED that Mr. Peralta may reply not later than four weeks from

receiving the Government’s response.



SO ORDERED.
                                                                _________________________________
Date: September 17, 2020                                              VALERIE CAPRONI
      New York, New York                                            United States District Judge




                                                   Page 1 of 1
